Citation Nr: 1111225	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office Center (RO) in Wichita, Kansas.

In October 2009, the Board referred a claim of entitlement to service connection for a panic disorder, to include as secondary to, but distinct from posttraumatic stress disorder (PTSD).  The Board is again referring this claim because the record does not demonstrate that the RO had undertaken the appropriate development or adjudicated the claim.  

According to a February 2010 letter from the Veteran's treating psychologist, the Veteran also experiences major depression secondary to his service-connected PTSD.  Consequently, the Board is also referring a claim of entitlement to service connection for major depression, to include as secondary to PTSD.

Evidence associated with the Veteran's claims file during the pendency of this appeal reasonably raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  The issue of entitlement to TDIU will be address in the remand portion of the decision below is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's PTSD was manifested by survivor's guilt, nightmares, flashbacks, intrusive thoughts, flattened affect, panic attacks more than once a week, subjective complaints of impaired short- and long-term memory, impaired judgment, hypervigilance, hyperstartle response, disturbances of motivation and mood, sleep difficulty, depression, anxiety, anger and angry outbursts, irritability, emotional numbing, and isolative behavior.  However, the Veteran was alert, oriented, cooperative, had appropriate personal hygiene, and good eye contact.  His speech was coherent and goal-directed, without evidence of psychosis.  He denied suicidal or homicidal ideations, as well as hallucinations and delusions.  The Veteran exhibited fair insight and judgment. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to an increased evaluation for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded 2 VA examinations during the pendency of this appeal that were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiners took into account the Veteran's statements and treatment records; the examinations included a review of the Veteran's military, occupational, and social histories; and the examinations included mental status examinations.  All of this allowed for fully-informed evaluations of the claimed disability.  Id.  

After his claim was remitted to the Board following the November 2010 supplemental statement of the case, the Veteran submitted pertinent evidence with a contemporaneous waiver of RO review.  As such, the Board will consider this evidence herein.  38 C.F.R. § 20.1304 (2010).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran service on active duty from October 1968 to July 1970.  The Veteran originally submitted his claim of entitlement to service connection for PTSD in July 2005.  Service connection was granted for PTSD in February 2006 and a 30 percent evaluation was assigned thereto, effective July 27, 2005.  The Veteran perfected an appeal of this decision seeking an initial evaluation in excess of 30 percent.  In October 2009, the Board remanded the Veteran's claim for further development, to include affording the Veteran a VA examination.  In a November 2010 supplemental statement of the case, the initial 30 percent rating was maintained.  The claim has been remitted to the Board for further appellate review.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The current appeal is based on the assignment of an initial disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated at 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61 to 70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41 to 50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A June 2005 VA outpatient treatment record demonstrated that the Veteran was pleasant; sociable; well groomed; in no distress; alert; oriented to person, place, time, and purpose; his speech was clear and understandable; thought process was logical; he made good eye contact; his memory and mentation were intact; and his mood was normal, with a mildly anxious or tense affect.  The diagnostic impression was PTSD; no GAF score was assigned.

A subsequent June 2005 outpatient treatment record indicated that the Veteran complained of "personality changes."  He reported being easily irritated and argumentative, and reported experiencing flashbacks and nightmares.  He noticed the onset of these symptoms about two years ago and that they began to affect his occupation and marriage.  After the Veteran described some of inservice experiences and his nightmares/flashbacks, a mental status examination demonstrated that he was alert, oriented, and cooperative.  He denied any homicidal or suicidal ideations.  At the time of this treatment session, the Veteran reported working and occasionally playing golf.  The diagnosis was PTSD, with a GAF score of 50.

In an August 2005 letter, G.S.K. stated that he and the Veteran served together in the Republic of Vietnam.  G.S.K. reported that he and the Veteran discussed their PTSD symptoms, such as flashbacks, nightmares, difficulty sleeping, external stimuli that reminded them of combat, and survivor's guilt.

A September 2005 outpatient treatment report showed that the Veteran presented with a bright mood and affect.  He reported that his relationship with his spouse of 37 years had improved and that they were not going through with a divorce.  They were on "good terms" and living together.  He also reported occasional nightmares and being panicked in closed spaces, and being frustrated that his children lived far away and do not contact him.  The diagnosis was PTSD with depression, with a GAF score of 60.

A January 2006 outpatient treatment record indicated that the Veteran reported retiring on December 21, 2005, and that he was enjoying his life.  He said that he was playing golf and visited his daughter and grandchildren.  The Veteran described a disagreement with his spouse concerning money and his retirement.  His mood and affect were bright.

In February 2006, the Veteran underwent a VA examination to ascertain the presence of PTSD and, if present, the severity and etiology thereof.  The Veteran reported experiencing nightmares, intrusive thoughts, a depressed mood, anxiety, nervousness, hypervigilance, irritability, a short temper, and sleeping difficulties.  

The Veteran then discussed his military experiences and his post-military career, which included working full-time for 28 years before retiring in 2000 for "just cause."  The Veteran could not articulate the nature of the "just cause," but reported that he began experiencing feelings of being "closed in" and panic beginning in 1999.  The Veteran also reported working for 28 years as a part-time ticket seller at a Major League Baseball stadium.  At the time of this examination, he continued to work as a ticket seller.  The Veteran claimed that he attempted to work a manufacturing job in 2000, but was terminated for not performing up to standards.  From December 2000 to December 2005, the Veteran reported working as a "material technician" at a hospital; full- versus part-time was not specified.  He quit because he was "frustrated and tired of the physical labor and frustration of working with other people who were not doing their work."  Additionally, the Veteran described some interpersonal conflicts with fellow employees and experiencing panic attacks while at work.  In the past couple of years, the Veteran said that he had been involved in loud, verbal arguments at work, once at the hospital and once at the baseball stadium.  

With respect to his marital relationship, the Veteran said that he and his spouse got married prior to his military service and that their marriage "went well" until 2000.  He said that his spouse became "more angry" when he retired in 2000 because he was not earning the income that she expected of him.  He stated that they argued about their sexual relationship and money; that they had been separated a couple of times since 2000; and that he had been contemplating a divorce.  He said that he had two adult daughters with whom his relationship was "excellent."  The Veteran reported that he "enjoyed an active social life," wanted to be social and hang out with his friends; and would go golfing, to the racetrack, and to friends' houses.  Conversely, the Veteran also reported feeling the need to isolate himself, and described feelings of claustrophobia.  He stated that his spouse would not accompany him to social events for fear of what he might do or say, and she did not want others to know that they were not getting along.  The Veteran reported that her reluctance to join him limited his social life.  

The mental status examination demonstrated that the Veteran was alert, oriented in all three phases, cooperative, had good eye contact, with normal and clear speech and goal-directed thought process and thought content.  He responded to questions in a logical manner.  The Veteran indicated that his maintenance of personnel hygiene and other basic activities of daily living were "ok[ay]," as was his impulse control.  He indicated that he did not have hallucinations, suicidal or homicidal ideations, or inappropriate behavior, to include obsessive or ritualistic behaviors.  He indicated that he began having panic attacks in 1999.  He reported difficulty remembering events a few days ago and people's names and difficulty sleeping.  A depressed or anxious mood was shown.  The diagnosis was PTSD, with a GAF score of 55.

In an April 2006 letter, the Veteran's spouse described the Veteran as being emotionally detached, immature, irresponsible, selfish, and highly passive-aggressive.  She also said that his behavior was unpredictable and often inappropriate, and that he had poor judgment, anger management issues, and made irresponsible choices with money.

In a May 2006 statement in support of his claim, the Veteran asserted that he had problems with anger, wanted to disown his daughters at various points, experienced emotionally numbing, had a hyperstartle response, flashbacks, nightmares, panic attacks more than once per week, short- and long- term memory problems, depression, and marital difficulties.

A May 2006 outpatient treatment report demonstrated that the Veteran expressed pleasure with the grant of service connection for his PTSD and the assigned 30 percent disability rating, but that the rating did not reflect all of his symptoms.  The Veteran brought in a written list of symptoms that he had not previous expressed to medical professional in the past, which included being easily angered, irritability, increased isolation, and emotional numbing.  He also reported an increased hyperstartle response, flashbacks, nightmares, "some" panic attacks, and difficulties with his marital relationship.  The diagnosis was PTSD, with a GAF score of 60.

Beginning in May 2006, the Veteran regularly attended PTSD group therapy sessions.  The treatment reports from these session included ongoing diagnoses of PTSD.

In an individual therapy session in August 2006, the Veteran reported episodic feelings of panic, intrusive thoughts, nightmares, and external stimuli provoking combat flashbacks.  He stated that he played golf.  He also stated the he and his spouse were completely different; he "loved" to stay outdoors and to socialize, but his spouse was more introverted.  A mental status examination demonstrated that the Veteran was alert, oriented, cooperative, and had a bright mood and affect.  His speech was coherent and goal-directed, without evidence of psychosis.  There was no evidence of panic.  The examiner found that the Veteran had a subjective belief of failing memory and decreased cognitive functioning.  The diagnosis was PTSD, with a GAF score of 60.

During a December 2006 individual therapy session, the Veteran reported periods of panic and "phobias."  The diagnosis was PTSD, with a GAF score of 60.

In March 2007, during a telephonic counseling session, the Veteran reported an increased frequency of panic attacks with playing golf and while working as a ticket seller.  The increased frequency of his panic attacks was attributed to a recently busier schedule.  

In a group therapy session later in March 2007, the Veteran reported increased nightmares subsequent to discussing his military experiences with his spouse.  The psychologist said that this was common after such disclosure.

At the conclusion of another March 2007 group therapy session, it was noted that the Veteran attended six months of Panic Disorder group therapy sessions, and that he had learned and was reportedly able to control his panic symptoms when they occurred.

In an April 2007 individual therapy session, the Veteran was described as alert, oriented, and cooperative, in a bright mood and with a pleasant affect.  The Veteran reported dreams of having to kill someone in a fight, and expressed concern that he might kill his spouse in his sleep.  He denied any new complaints.  The diagnoses were PTSD and panic, with a GAF of 67.

During a July 2007 individual therapy session, the Veteran reported having a very good time on 5-day cruise to the Caribbean with his spouse.  While he reported "rough periods," he felt "alright."  There were no significant mental status changes.  The diagnosis was PTSD with a GAF score of 70.

At an October 2007 individual therapy session, the Veteran was in a pleasant mood, but reported being depressed when thinking about his health.  Specifically, the Veteran expressed concern regarding his cognitive function, memory, and orientation.  The Veteran stated that he and his spouse had been arguing lately.  The Veteran and his spouse wanted to take a cruise to Hawaii, but expressed reservations due to the cost.  He denied and suicidal or homicidal ideations, and endorsed "weird" dreams related to his military service in the Republic of Vietnam.  The diagnosis was PTSD with a GAF score of 68.

During a November 2007 group therapy session, the Veteran reported that he and his spouse were learning how to communicate and appreciate one another, and that they are having fun together.  During a subsequent November 2007 group therapy session, the Veteran reported increased panic attacks in anticipation of relatives visiting for Thanksgiving.

In a February 2008 group therapy session, the Veteran reported increased anxiety in anticipation of starting his part-time employment as a ticket seller in the spring and summer.  Coinciding with this anticipatory anxiety, the Veteran reported episodic dissociation or "zoning out."

During an April 2008 individual therapy session, the Veteran reported episodes of panic that he could not explain, and dreams of people being murdered.  He also reported a dispute with his spouse about using his retirement money to put toward the mortgages of their rental houses and properties.  A mental status examination revealed that the Veteran was alert, oriented, cooperative, and was in no acute physical or emotional distress.  He exhibited normal psychomotor activity, normal eye contact, and coherent, goal-direct speech without evidence of psychosis, but with some paranoid thoughts.  His memory was intact, and he had fair insight and judgment.  The Veteran denied depression, and suicidal or homicidal ideations.  The diagnosis continued to be PTSD, with a GAF score of 60.

In a September 2008 individual therapy session, the Veteran reported increased depression, which the Veteran related to marital strife, the economy, and the current wars.  He also reported continued conflict with his spouse regarding their rental properties.  He endorsed decreased appetite, sleeping difficulties, and intrusive thoughts of his military service.  He denied hallucinations, delusions, and suicidal or homicidal ideations.  The diagnosis was PTSD with a GAF score of 50.

In an October 2008 individual therapy session, the Veteran reported being involved in a motor vehicle accident because he fell asleep while driving.  The Veteran reported taking prescription Valium four times per day and increased somnolence.  The Veteran appeared for an individual therapy session two days later with his spouse.  He denied depression, but thought that it might have been better if he had died in the motor vehicle accident.  He denied recent flashbacks or nightmares.  The Veteran's spouse reported that the Veteran slept during the daytime.  A mental status examination demonstrated that the Veteran was alert, oriented, cooperative, in a pleasant mood, but with feelings of depression.  He denied homicidal or suicidal ideations, hallucinations, delusions, or other perceptual distortions.  The Veteran exhibited normal psychomotor activity, and his speech was coherent and goal-directed, without any evidence of psychosis or pressure.  His memory was intact, but partly impaired insight and judgment was found.  The diagnosis was PTSD, with a GAF score of 52.  On this date, a VA nurse assigned a GAF score of 65.

During a December 2008 group therapy session, the Veteran reported that he and his spouse were getting along "fine" following his motor vehicle accident.

In February 2009, during a group therapy session, the Veteran reported a recent episode of anger while on the golf course, but was able to avoid a physical confrontation by re-examining his thoughts.  

In a March 2009 group therapy session, the Veteran reported experiencing anxiety about going back to work and when he heard a helicopter overhead.  In a subsequent group therapy session in March 2009, the Veteran reported nightmares that he attributed to news of the current wars and watching war-related movies.  In a March 2009 individual therapy session, the Veteran reported nightmares concerning his service in the Republic of Vietnam, but that the nightmares were not getting worse.  He stated that he was sleeping "alright."  A mental status examination demonstrated that he was mentally improved and stable, alert, oriented, cooperative, in no acute physical or emotional distress, intact cognitively, and in a brighter mood and affect.  The diagnosis was PTSD; the GAF score was 58.

During an April 2009 group therapy session, the Veteran reported having troubles at work and felt anxious.  He debated quitting, staying home, and doing nothing.  In another April 2009 group therapy session, the Veteran asserted that he was sleeping "significantly less," getting only four to five hours of sleep each night.

In July 2009 individual therapy session, the Veteran appeared pleasant, but said that he was stressed because he felt he deserved more than a 30 percent rating for his PTSD.  He was in an agitated state, saying that he had problems that he did not previously reveal to his treating medical professionals.  He reported emotional outbursts, easy anger, irritability, and guilt regarding his participation in combat.  The Veteran reported hypervigilance, a tendency to be isolative, a hyperstartle response, being easily agitated and irritated, difficulty sleeping, flashbacks, and nightmares from which he sometimes woke up from in a cold sweat.  His speech was coherent and goal-directed, with slight pressure and stresses.  He denied hallucinations and delusions, as well as paranoid ideations.  He exhibited normal psychomotor activity, and his insight and judgment were fair.  The diagnosis was PTSD, with a GAF score of 48.

In a July 2009 letter, a VA staff psychiatrist stated that the Veteran exhibited sleep disturbances, decreased energy levels, feelings of guilt or worthlessness, difficulty concentrating, persistent anxiety, motor tension, hypervigilance, irrational fears of certain situations, severe panic attacks at least once per week, recurrent obsession of an unstated nature, intrusive thoughts, violent and unpredictable outburst of anger, isolative behavior resulting in difficulties functioning in a social and work-place setting, an increased startle response, and easy agitation and irritability.  The VA staff psychiatrist opined that the Veteran was "almost complete[ly]" unable to function independently outside the area of his home due to panic attacks.  Further, the psychiatrist found that, while the Veteran had periods of "doing well," these periods were becoming progressively shorter and that he was in the stages of consistent anxiety and stress.  In closing, the VA staff psychiatrist opined that the Veteran was "psychiatrically disabled due to his PTSD," and that he was unable to be "beneficially employed."

In November 2009, the Veteran was seen for further individual psychiatric therapy.  The Veteran reported that he continued to ruminate on negative thoughts, especially concerning his military service, how his life and family have been affected, and his previously heavy use of alcohol.  A mental status examination demonstrated that the Veteran was in a bright and pleasant mood, and was alert, oriented, and cooperative.  He was in no acute distress, and denied depression and suicidal or homicidal ideations.  His speech was coherent and goal-directed, without psychosis, and fair insight and judgment were shown.  The diagnosis was PTSD, with a GAF score of 55.

In a letter dated in February 2010, the Veteran's VA treating psychologist stated that the Veteran's PTSD was manifested by a chronically depressed mood, moderately severe anxiety, frequent panic attacks, negative and intrusive memories of military service, anger, irritability, uncontrolled angry outbursts, severe sleep disturbance, frequent nightmares, flashbacks, hypervigilance, isolative behavior, and severe survivor's guilt.  The VA psychologist opined that the Veteran's symptoms interfered with his "general quality of life," as well as his "social and occupational functioning."  A GAF score of 45 to 50 was assigned.

A March 2010 individual therapy session included a mental status examination that found the Veteran was alert, oriented, cooperative, in no acute distress, coherent with goal-directed speech, had no overt psychosis, and fair insight and judgment.  He denied depression and suicidal and homicidal ideation.  The diagnosis was PTSD, and a GAF score of 60 was assigned.

Later in March 2010, the Veteran underwent a VA examination to ascertain the severity of this service-connected PTSD.  The Veteran reported hypervigilance, anger, anxiety, depression, a sense of despair, and flashbacks brought on by external stimuli.  The Veteran continued employment as a ticket seller with a Major League Baseball team, but he stated that he tended to be isolative, and reported outbursts that had a negative impact on his employment.  The Veteran stated that his marriage had also been negatively affected because he was less social than his spouse wanted him to be, but stated that he liked golf and bridge.  He denied a history of substance abuse, suicide attempts, and assaultiveness.  The examiner opined that the Veteran's current psychological functioning "has some impairment because of isolation in his employment and social activities, as well as with his marital life."  A mental status examination demonstrated that the Veteran was cooperative, keen to provide his history, had good eye contact and personal hygiene, and was well oriented.  He exhibited a good rate and flow of speech, and a fair memory.  The Veteran reported no delusions or hallucinations, no suicidal or homicidal ideations, no panic attacks, and no impaired impulse control.  He appeared mildly anxious and depressed, and complained of sleep difficulties.  The diagnosis was chronic PTSD, with a GAF score of 65.  The examiner then opined:

[The Veteran] served for about a year in [the Republic] of Vietnam and has suffered chronic PTSD that affects him to this day without significant improvement, affecting aspects of his personal and family life, as well as employment, with persistent intrusive flashbacks and memories of Vietnam.

. . . .

[The Veteran] has PTSD signs and symptoms that result in deficiencies in most areas such as work, family relations, judgment, thinking, and mood.

In November 2010, the Veteran's VA treating psychologist reviewed the March 2010 VA examination report and opined that not all of the Veteran's PTSD symptoms were reflected therein.  Specifically, the VA psychologist stated that the Veteran experienced frequent panic attacks, more than one per week, "for a period of years."  The VA psychologist then stated that although the Veteran had gained "some semblance of control over his panic attacks when they occur," the panic attacks still bothered the Veteran and "substantially interfere with the quality of his life and his ability to work."  The doctor also stated that the Veteran experienced depression "almost daily," and "consistently" displayed a flattened affect.

In December 2010 statement in support of his claim, the Veteran asserted that he experienced more than two panic attacks per week.  The Veteran also asserted that he had difficulty maintaining effective work relationships; said hurtful things, but did not remember them until later; continued to have impaired judgment; displayed illogical, obscure, and confusing speech patterns; and experienced emotions inappropriate to the situation.

The Veteran's GAF scores during the pendency of this appeal ranged from 45 to 70.  These scores indicate a range of mild to serious symptoms.  Specifically, in June 2005, a GAF score of 50 was assigned, which indicates serious symptoms.  However, beginning three months later from September 2005 to April 2007, the Veteran's GAF scores ranged from 55 to 60, which indicate moderate symptoms.  Between April 2007 and April 2008, the Veteran's GAF scores ranged from 67 to 70, which indicate mild symptoms.  Thereafter, the range was 45 to 65, which indicates moderate to serious symptoms.  In February 2010, the Veteran's VA treating psychologist assigned a GAF score range of 45 to 50, which indicates serious symptoms.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Thus, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Throughout the pendency of this appeal, the Veteran's PTSD was manifested by survivor's guilt, nightmares, flashbacks, intrusive thoughts, flattened affect, panic attacks more than once a week, subjective complaints of impaired short- and long-term memory, impaired judgment, hypervigilance, hyperstartle response, disturbances of motivation and mood, sleep difficulty, depression, anxiety, anger and angry outbursts, irritability, emotional numbing, and isolative behavior.  However, the Veteran was alert, oriented, cooperative, had appropriate personal hygiene, and good eye contact.  His speech was coherent and goal-directed, without evidence of psychosis.  He denied suicidal or homicidal ideations, as well as hallucinations and delusions.  The Veteran exhibited fair insight and judgment. 

While there were times wherein the Veteran's GAF score improved or worsened, the symptoms manifested by his PTSD remained largely constant.  Id.  For example, the Veteran reported similar symptoms in May 2006 and July 2009; however, in May 2006 he was assigned a GAF score of 60, indicative of moderate symptoms, while in July 2009 he was a GAF score of 48, which is indicative of serious symptoms.  Moreover, when the Veteran was assigned scores of 67, 70, and 68, which are indicative of mild symptoms, he continued to report violent nightmares, arguments with his spouse, and expressed concern regarding his cognitive function, memory, and orientation.  As such, based on all the evidence that bears on occupational and social impairment due to the Veteran's service-connection PTSD, the Board finds that a 50 percent evaluation is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

However, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD.  The evidence of record does not show suicidal or homicidal ideation; obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Although the symptoms provided by the diagnostic codes are examples of the type and degree of the effects of the symptoms that would justify a 70 percent evaluation, the Board finds that the manifestations of the Veteran's service-connected PTSD does not provide the objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The objective evidence of record demonstrates that the Veteran was alert, oriented, cooperative, had appropriate personal hygiene, and good eye contact, with his speech was coherent and goal-directed, without evidence of psychosis, and with fair insight and judgment.  

Although the VA staff psychiatrist opined in July 2009 that the Veteran was unable to be "beneficially employed," the Veteran worked full-time for 28 years before retirement in 2000.  He also worked from December 2000 to December 2005 as a "material technician" at a hospital.  He voluntarily quit this position because he was frustrated and tired of the physical labor and with co-workers who were not doing their job.  The Veteran also reported working for over 28 years as a part-time ticket seller at a Major League Baseball stadium.  He continued to work in this capacity throughout the pendency of this appeal.  

The evidence also demonstrates that although the Veteran and his spouse experience marital discord, the Veteran has been married for over 43 years and there have been recent periods where they learned to communicate with each other, appreciate one another, and have fun together.  Although the Veteran reported wanting to disown his daughters from time to time, he also described his relationship with his daughters as "excellent," and visited them and his grandchildren.  Further, the Veteran and his spouse invited relatives to their home for Thanksgiving.  Additionally, the Veteran reported participating in recreational activities with friends such as golf, bridge, going to the racetrack, and going to friends' houses.  Further, the Veteran and his spouse recently went on a cruise together and expressed interest in taking another vacation together to Hawaii.  As such, the Board finds that a 70 percent evaluation is not for assignment, and accordingly, a 50 percent evaluation, but no more is warranted. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 50 percent rating assigned herein inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's service-connected PTSD was productive of the survivor's guilt, nightmares, flashbacks, intrusive thoughts, flattened affect, panic attacks more than once a week, subjective complaints of impaired short- and long-term memory, impaired judgment, hypervigilance, hyperstartle response, disturbances of motivation and mood, sleep difficulty, depression, anxiety, anger and angry outbursts, irritability, emotional numbing, and isolative behavior.  However, the Veteran was alert, oriented, cooperative, had appropriate personal hygiene, and good eye contact.  His speech was coherent and goal-directed, without evidence of psychosis.  He denied suicidal or homicidal ideations, as well as hallucinations and delusions.  The Veteran exhibited fair insight and judgment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the disability picture represented by a 50 percent disability rating.  A rating in excess of 50 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 50 percent rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 50 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there have been day-to- day fluctuations in the manifestations of the Veteran's service- connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 50 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against an initial evaluation in excess of 50 percent at any point during the pendency of this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial evaluation of 50 percent, but not more, for PTSD is granted.


REMAND

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the initial rating for PTSD.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of entitlement to an initial rating for PTSD, but was not addressed by the RO, the claim is remanded to the RO in accordance with the holding in Harris for development.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim of TDIU must be adjudicated, taking into consideration the increased initial evaluation granted in the decision above for the Veteran's service-connected PTSD.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


